     Case 5:18-cv-01745-LCB Document 60-34 Filed 01/21/20 Page 1 of 6                                FILED
                                                                                            2020 Jan-21 PM 01:42
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

HILTON GERMANY,                               )
JONNIE BEY,                                   )
                                              )
Plaintiffs,                                   )
                                              )
v.                                            ) CASE NO.: 5:18-cv-01745-LCB
                                              )
CITY OF HUNTSVILLE,                           )
et al.,                                       )
        Defendants.                           )

 PLAINTIFF’S RESPONSES AND OBJECTIONS TO DEFENDANT WILLIAM
HALL’S FIRST INTERROGATORIES AND REQUEST FOR PRODUCTION OF
                         DOCUMENTS

       COMES NOW, Hilton Germany (“Plaintiff” or “Mr. Germany”) and in response
to William Hall’s (“Defendant”) first Interrogatories and Requests for Production,
responds as follows:
                            PRELIMINARY STATEMENT
       Plaintiff reserves the right to object to future discovery on the same or related
matters, and does not waive any objection by providing the information reflected in these
responses. Plaintiff further reserve the right to object to the admissibility of any of these
responses or related matters, in whole or in part, at trial in this action, on any grounds,
including, but not limited to, materiality, relevance and privilege.

                               GENERAL OBJECTIONS

       1.      Plaintiff’s objections to Defendant’s discovery requests are made without

waiver of, or prejudice to, additional objections that Plaintiff may make. All such

objections are hereby expressly preserved as is the right to move for a protective order.

Plaintiff reserves all objections as to the admissibility at trial of any information

provided.
    Case 5:18-cv-01745-LCB Document 60-34 Filed 01/21/20 Page 2 of 6




         2.    The supplying of any information or documents does not constitute an

admission by Plaintiff that such information or documents are relevant in this lawsuit.

All information or documents provided by Plaintiff are for use in this litigation only, and

for no other purpose.

         3.    Plaintiff objects to each and every discovery request to the extent that (a)

the information or documents called for, if any, were obtained and prepared in

anticipation of litigation or for trial and (b) Defendant has made no showing that they

have substantial need for the materials in the preparation of its case, and that it is unable

without undue hardship to obtain the substantial equivalent of the materials by other

means.

         4.    Plaintiff objects to each and every discovery request to the extent that the

information or documents called for, if any, are protected from discovery by the attorney-

client privilege, work product doctrine, or other applicable privileges or immunities.

         5.    Plaintiff object to each and every discovery request and objects to the

instructions and definitions to the discovery requests to the extent that they seek to vary

or broaden Plaintiff’s obligations beyond the requirements of the Alabama Rules of Civil

Procedure or any pretrial orders of the Court in this civil action.

         6.    Plaintiff objects to each and every discovery request to the extent that it

seeks information or documents not in Plaintiff’s possession, custody or control.

         7.    Plaintiff objects to each and every discovery request to the extent that it is

irrelevant, overly broad, vague and ambiguous, oppressive, unduly burdensome,

expensive, harassing and beyond the permissible scope of discovery under the Alabama

Rules of Civil Procedure.
       Case 5:18-cv-01745-LCB Document 60-34 Filed 01/21/20 Page 3 of 6




          8.    Plaintiff objects to each and every discovery request to the extent that it

seeks information that is confidential, commercial, personnel or proprietary information.

          9.    Plaintiff reserves the right to supplement its answers to these discovery

requests upon completion of discovery.

          10.   To the extent applicable, these General Objections are hereby adopted and

incorporated into each response as if specifically stated therein. The stating of specific

objections in a response shall not constitute a waiver of these General Objections.


                       RESPONSES TO INTERROGATORIES

1.     You testified at pages 103-07 of your deposition that you received Huntsville
Police Department reports regarding the incident. Please identify the name of each report
you received, from whom you received it and approximately when you received it.

RESPONSE: Said Plaintiff objects to this interrogatory. Rule 33 (a)(1), Fed R. Civ.
P., requires that in counting the number of interrogatories permitted to be served
by a party, all discrete sub-parts are required to be counted. By this interrogatory,
defendants have exceeded thirty (30) interrogatories, including discrete sub-parts,
permitted under Rule 33 (a)(1) , established by agreement of the parties1, which said
agreement was incorporated by the Court into the Scheduling Order2 in this case.
Subject to and without waiving the preceding objection, Plaintiff does not recall the
name of each report he received. Plaintiff also does not recall from whom he
received the reports or when he received it.




1
    Doc. 22
2
    Doc. 23
     Case 5:18-cv-01745-LCB Document 60-34 Filed 01/21/20 Page 4 of 6




RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS

Note: The term "document" hereby refers to any and all correspondence, writing, letters,
graphics, photographic or sound reproductions of every type and description, statements
by persons, letters, books, manuals, communications, telegrams, cables, telex messages,
memoranda, work documents, transcripts, minutes, reports, summaries, studies, analysis,
evaluations, contracts, charts, publications, lists, tables or tabulations, telephone lists or
indexes, graphs, diagrams, plans, diaries, notebooks, ledgers, bills, transfer tickets or
slips, claim forms, correspondence, assignments, licenses, checks, check stubs or check
registers, vouchers, surveys, pamphlets, catalogues, brochures, schedules, circulars,
bulletins, notices, instructions, data sheets, films, photographs, data processing cards,
computer records, computer printouts, electronic transmissions or records or printouts
thereof, voice recordings or transcripts thereof, handwritten notations, calendars, or
journals and should in no way be considered a limited request. This request includes
copies of any “document” which contains commentary or notations and is in any way
different from the original or contains information different from that information
contained on the original.

1.     Any and all documents related to your arrest.

RESPONSE: Plaintiff objects to this request as Plaintiff has already produced all
documents in his control or possession relating to his arrest. Further, Defendant
has equal, if not greater, access to the requested documents.

2.      Any and all documents received by you prepared by any of the officers involved
in your arrest or any other official or employee of the Huntsville Police Department
regarding your arrest.

RESPONSE: Plaintiff objects to this request as Plaintiff has already produced all
documents in his control or possession relating to his arrest. Further, Defendant
has equal, if not greater, access to the requested documents.


3.     Any and all documents regarding your criminal cases arising out of your arrest
which is the subject of this lawsuit.
    Case 5:18-cv-01745-LCB Document 60-34 Filed 01/21/20 Page 5 of 6




RESPONSE: Plaintiff objects to this request as Plaintiff has already produced all
documents in his control or possession regarding criminal cases related to the
arrest. Further, Defendant has equal, if not greater, access to the requested
documents.


4.     You testified at pages 103-07 of your deposition that you received Huntsville
Police Department reports regarding the incident. Please produce all such reports.

RESPONSE: Plaintiff objects to this request as Plaintiff has already produced all
documents in his control or possession relating to his arrest. Further, Defendant
has equal, if not greater, access to the requested documents.




AS TO INTERROGATORY RESPONSES:

                                                    ________________________
                                                    By:   Hilton Germany

SUBSCRIBED and SWORN TO before
me on this ______ day of __________, 2019:


________________________________
Notary Public

My Commission Expires: ___________


AS TO OBJECTIONS:

                                     /s/ Terrell E. McCants
                                     Terrell E. McCants ASB-2299-L68M
                                     MCC176

                                     Burrell & McCants, LLC
                                     712 32nd Street South
Case 5:18-cv-01745-LCB Document 60-34 Filed 01/21/20 Page 6 of 6




                          Birmingham, AL 35233
                          Ph: (205) 202-5599
                          Email: terrell@burrellmccants.com
